t c summary opinion united_states tax_court vincent a suarez jr and esther suarez petitioners v commissioner of internal revenue respondent docket no 19455-03s filed date vincent a suarez jr and esther suarez pro sese ric d hulshoff for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners are liable under sec_72 for the percent additional tax on an early distribution from a qualified_retirement_plan background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in sierra vista arizona at the time the petition was filed petitioners victor a and esther suarez are husband and wife during the year in issue they were homeowners of property pincite raffaele drive in sierra vista arizona in victor a suarez hereinafter petitioner withdrew dollar_figure from his individual_retirement_account ira he received the ira distribution from national financial services llc the funds from the ira were used for a downpayment and the rebuilding costs of a house petitioners purchased from the department of veterans affairs in petitioners timely filed a form_1040 u s individual_income_tax_return for on their return petitioners included in gross_income a distribution from petitioner’s ira account in on petitioners’ federal_income_tax return for the amount of distribution from the ira was listed as dollar_figure the stipulation of facts rounded the amount down to dollar_figure the amount of dollar_figure petitioners did not report on their return the additional 10-percent tax imposed by sec_72 with respect to the dollar_figure distribution in the notice_of_deficiency respondent determined that petitioners are liable for the 10-percent additional tax on the early distribution from petitioner’s ira petitioners acknowledge that the distribution from the ira does not qualify for any of the exceptions under sec_72 discussion sec_72 imposes an additional tax on early distribution from qualified_retirement_plans equal to percent of the portion of such amount which is includable in gross_income a qualified_retirement_plan includes a qualified_pension or profit sharing plan under sec_401 sec_401 the sec_72 additional tax does not apply to certain distributions since petitioners concede that they do not come within any of the exceptions under sec_72 we consider whether any other provisions would permit petitioners to be relieved from the 10-percent additional tax sec_72 provides in relevant part an exception to the 10-percent additional tax for distributions to an individual from an individual_retirement_plan which are qualified first-time home buyer distributions a qualified first-time home buyer distribution is any payment or distribution received by an individual to the extent such payment or distribution is used by the individual to pay qualified_acquisition_costs with respect to a principal_residence of a first-time home buyer who is such individual sec_72 a first-time home buyer in relevant part means any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence sec_72 petitioners cannot avail themselves of the first-time home buyer exception while the record is not entirely clear the parties stipulated that during petitioners were existing homeowners residing pincite raffaele drive sierra vista arizona there was no argument put forth by petitioners that this was not their principal_residence based on this record we conclude that petitioner’s ira distribution does not come within the provisions of sec_72 petitioners argue that the withdrawal did not cause the government harm because they have other retirement accounts and that petitioners will not be a burden to the government when they there is a lifetime limitation of dollar_figure pursuant to sec_72 retire because they have sufficient money to take care of them selves deductions which are strictly construed are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer 503_us_79 we are bound by the internal_revenue_code and it is within the province of the legislature to decide the circumstances of inclusion deductions and exceptions see 120_tc_109 the 10-percent additional tax applies to early distributions unless otherwise specifically exempted 122_f3d_835 9th cir affg tcmemo_1995_298 accordingly respondent’s determination that petitioners are liable for the 10-percent additional tax is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
